CaSe:lQ-lOS??-EEB DOC#ZJ_Q Filed:OZ/OS/J_Q Elitel’ed:OZ/OS/J_Q 16227201 Pagel Ol6

   

Fiii in this information to identify your case and this filing:

!Debior1 _Ri_cDi_'d tilh_rl O_casio _ __
- Fir.=,i Name Middie rome ' ' Ei'iva§ae
Debtor 2 _ __ _ _
_ (Spnuse_ 'rr niing} Firsi Nain_e' `_ __ " `_ kiddia_r§rie Laéi_r~iair`ne

§ United Slates Bankruptcy Court for the: _lJiSTi't|_(_`_,_T OF COLORADO

§ Case number

Officiai Form 106A/B
Scheduie AlB: Property

  

E| Check ifthis is en
amended filing

12i'15

ln each category, separately list and describe items. List an asset only once. it an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
infonnation. if more space is needed, attach a separate sheet to this iorm. On the top ot any additional pages, write your name and case number lif known}.

Answer every question.

Descr|be Each Residence, Buiidingl Landl or Other Reai Estate ‘r'ou Clwn or Have an lnterest in

1_ Do you own or have any legal or equitable interest in any residence, buildingl landl or similar property?

- No. Go to Part 2.
l:l Yes. Where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whetherthey are registered or not? include any vehicles you own that
someone else drives if you lease a vehicie, also report it on Schedule G.' Execui‘oiy Coniraci‘s and Unexpi'ned l_eases,

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

|:| No
. Yes
3.1 Niake: J§g|.lar Who has an interest in the property? check one
Modei: __x_': _ _ _ _ _ _ _ - Debtor 1 only
Year‘. _2_0_9_9___ ____ __ m Debtor 2 only
Approximate mileage: 80_0_[_10 l:l Deblor1 and Debtor 2 only
Q_ti'l_er_int‘on_na_ticf: _________ ____ __ _ D At least one of the debtors and another
n Chec|-r if this is community property
($ee inatruoti¢ms}
3.2 iu'iake: GMC iiiiho has an interest in the property? check one
under Penali_ __ _ _ _ __ l meritorious
Year.' 201_4______ ________ __ |:i DebtorZ only
Approximate mileage: _ 1_2_100__0_ L_..l Debtor 1 and Debior 2 only

Other_ir_tfonna_\tionl I:l At least one of the debtors and another

§ 1:| Check if this is community property
l (see instructional

Ofiiciai Form 106AJ'B
Sofiware Copyright {c} 1996-2018 Best Case, LLC - www.bestcase.com

Schedule NB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Sciiedr.rie D:
Credirors Wrro Have Ciaims Secured by Properry_

Current value of the
entire property?

Current value of the
portion you own?

$5,00_°.00

__ _§_5_»°_9°-°°_

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D_'
Credr'tors Who Have Ciaims Secured by Properiy.

Current value of the
portion you own?

Current value of the
entire property?

$34,00_0_.00 __ _$34,000.0_|;|__

page 1
Best Case Bankruptcy

CaSe:lQ-lOS??-EEB DOC#ZJ_Q Filed:OZ/OS/J_Q Elitel’ed:OZ/OS/J_Q 16227201 PageZ Oi6

Deb*°" _B_i_¢har__d_JOhn_Q_r=_aSie__

33 yale neese ___
Mocei: Chaiieng_e_r__ _
Year:_2_o16

Approximate mileage:
Other information:

Who has an interest iri the property? Check one

l Debtori only

l:l Debior 2 only

|:l Debtor 1 and Debtor 2 only

n At least one ci the debtors and another

El Check ii this is community property
fees instructional

Case number (i'fr<nown)

Do not deduct secured claims or exemptions Pui
the amount of any secured claims on Schedule D:
Credi'rors Wrio Have Ciai'ms Secured by Property.

Current value of the Current value of the

4. Watercraft, aircraft, motor homes ATVs and other recreational vehiclesl other vehicles and accessories
Examples: Boats, trailers motors personal watercrati, Hshing vessels snowmobi|es, motorcycle accessories

l No
ij Yes

5 Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number here

 

Describe Your Personai and Household items

entire property? portion you own?
_$1_§,_000.0<_:_ __ __ $15,_oc_r._i_._co
=, ss4,coo.co §
` '_'_'_;. l

 

Do you own o_r have any legal or equitable interest in any of the following lterns? "

6. Household goods and furnishings

Exampies' lulajor appliances furniture, linensl chlna. kilchenware

L_J No
l Yes. Describe..,._

Current value of the
portion you own?

Do not deduct secured
claims or exemptions

§eeciroom sei;"f)'ining_s`ét;"l;iving"n_ooin 'set; ij`i`nii§g `T`abléio_ria_irs; §

§ Misc. Kitchen items

7. Electronics

$500.0

Exampies: Te|evisions and radios; audio, video. stereo. and digital equipment computers printers scanners; music collections electronic devices
including cell phones cameras media players games

|:i No
- Yes Describe.....

8. Co|lectibies of value

__ __ $_3!9-°°

Exampies: Antiques and tigurines; paintings prints or other artwork; books pictures or other art objects stamp, coin. or baseball card collections
other collections memorabi|ia, coilectibies

l No
|:| Yes Desr:ribe._.,v

9. Equipment for sports and hobbies

Examples: Sporls photographic, exercise. and other hobby equipment; bicycles pool tables golf clubs skis; canoes and kayaks; carpentry toois;

musical instruments
. No
l:l Yes. Describe,....

10. Firearms

Examples: Pistois‘ rilles, shotguns ammunition, and related equipment

- No
|:l Yes Describe.....

1‘I_ Clothes

Exampies: Everyday clothes furs leather coats designer wear, shoes accessories

i:l No
Ochiai Form 106NB

Scheduie Ale Prcperly

Software Copyright ici 1996-2013 Best Case, LLC -www_bestcase.corn

page 2
Best Case Bankruptcy

CaSe:lQ-lOS??-EEB DOC#ZJ_Q Filed:OZ/OS/J_Q Elitel’ed:OZ/OS/J_Q 16227201 PageS Oi6

Debt°i" Richa§gohn_q:a_s_i_g__ ___ ___ Case number riri<nowni

- Yes. Describe..

LCI_Bi-no_:"__: __ ___'_ __ _____ `_"_`:;__"__" ___MQ_-_L

12. Jevve|ry

_:_Examples: Everydayjewelry, costume jewelry. engagement rings wedding rings heirioom jewelry, watches gems goldl silver
No

- Yes Describe,....

 

 

§V_V_e_dding Ring _ § __ _ _ __' _ $_400-00

13. Non-farrn animals
Examples: Dogs, cars birds horses
- No

I:] Yes Describe.....

14. Any other personal and household items you did not already iist, including any health aids you did not list
l No

L_.l Yes_ Give specilic information.....

15_ Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here

 

§ $1,709.00

Describe Your Financiai Assets

Do you own or have any legal cr equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

16, Cash

Exampies: rvioney you have in your wallet, in your home, in a safe deposit box, and on hand when you liie your petition
|:i No

- Yes .

Cash ________$25_-_99_
1?. Deposits of money

Examples: Checking, savings or other tinanciai accounts; certiticates of deposit; shares in credit unions brokerage houses and other similar
institutions if you have multiple accounts with the same institution, list each.
|:| No

- YBS lnst[tuuon name:

17.1. First Nationa|_§iank $i_.i_._O_O_

 

 

18. Bonds, mutual funds or publicly traded stocks
Examples: Bond funds investment accounts with brokerage firms money market accounts
- No

|:| Yes institution cr issuer name:

19. Non-publlciy traded stock and interests in incorporated and unincorporated businesses including an interest in an LLC, partnership, and
joint venture

-Nc

Cl Yes Give specific information about lhem.,........,........
Name of entity: % of ownership:

20. Govemment and corporate bonds and other negotiable and non-negotiable instruments
Negorr'able instruments include personal checks cashiers’ checks promissory notes and money orders
Non-negotiabie instruments are those you cannot transfer to someone by signing or delivering them.

Ofncial Form 105NB Scheduie Ale Property page 3

Soflware Copyright {c} 1996-2018 Elest Case. LLC - umw.beslcase.com Eiest Case Bankrupicy

CaSe:lQ-lOS??-EEB DOC#:J_Q Filed:OZ/OS/J_Q Elitel’ed:OZ/OS/J_Q 16227:01 Page4 Oi6
Debtori Ua_rg`j_ohn%$io__

lNo

l:l Yes Give specific information about them
issuer name:

Case number firicnown}

21 _ Retirement or pension accounts
Exemples: interests in iRA, ER|SA, Keogh, doi(k), 403(b), thrift savings accounts or other pension or profit-sharing plans
l No
|:l Yes_ List each account separateiy.
Type of accounl: institution name:

22. Security deposits and prepayments
`r’our share of ali unused deposits you have made so that you may continue service or use from a company
Exampies: Agreements with landlords prepaid renl, public utilities (eiectric, gas waler), telecommunications companies or others
l No

ij Yes. institution name or individuai:

23- An"'-lifie$ (A contract for a periodic payment of money to you, either for life or for a number of years)
l No
L_.i Yes,.........._ issuer name and description.

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S_C. §§ 530(b)(1), 529A(b), and 529(b}(1),

l No
ij Yes"__,________ institution name and description Separate|y file the records of any inferests,li U.S.C. § 521(c):

25. Trusts, equitable or future interests in property iother than anything listed in line ti, and rights or powers exercisable for your benefit
- No

L_.l Yes Give specific information about lhem...

26. Patenf.s, copyrights trademarks trade secrets and other intellectual property
Exampies: internat domain names websifes proceeds from royalties and licensing agreements

-No

|:l Yes Give specific information about them.,.

27. Licenses, franchises and other general intangibles
Examples: Bui|ding permits exclusive licenses cooperative association holdings liquor licenses professional licenses
l No

|;I Yes Give specific information about them._.

Moner er property owed to you? current value or the
portion you own?
Do not deduct secured
claims or exemptions

28_ Tax refunds owed to you
- No

|:| Yes. Give specific information about lhem, including whether you already filed the returns and the tax years......

29_ Family support
Exarnples: Past due or lump sum aiirnony, spousal support, child support, mainlenance, divorce settlement property settlement
l No

|:| Yes Give specific information.,.,..

30. Other amounts someone owes you _ _ _ _
Exampfes: Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, workers‘ compensation, Social Security
benefits unpaid loans you made to someone else

- No
|:i Yes. Give specific information..
31. interests in insurance policies

Examples: Heallh. disability, or life insurance; health savings account (HSA); credit, homeowners or renter's insurance
- No

Official Form 106NB Schedu|e Ale Property page 4
Scflware Copyright ici 1996~2018 Best Cass. LLC - www,bestcase.com Best Case Bankruptcy

C_aSe:lQ-lOS??-EEB DOC#ZJ_Q Filed:OZ/OS/J_Q Entel’ed:OZ/OS/J_Q 16227201 PageB Of6

Debtor 1 Rir_;_ha_rd_ _J£mi_ Q¢_a___e,_ig ___ __ ____ ___ __ _ _ Case number (i'rkriown,l ____
l:l Yes blame the insurance company ofeach policy and list its value.
Col'npany name: Benehciary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

l No
|:l Yes Give specific infoirnatlon._

33. Claims against third parties whether or not you have filed a lawsuit or made a demand for payment
Examp.-'es: Accidents, employment disputes insurance claims or rights to sue

l No
|:| Yes. Describe each claim...._....

34. Other contingent and unliquidated ciaims of every nature, including counterclaims of the debtor and rights to set off claims
- No

El Yes Describe each claim....._._.

35. Any financial assets you did not already list
l No

I'_'l Yes. Give specific iniormation..

|_
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached l
for Part 4. Write that number here ...... _ _ $zs'o_q__

Describe Any Business-Related Property ‘i'ou Own or Have an interest ln. List any real estate in Par_t 1.

 

 

37. Do you own or have any legal or equitable interest in any business»related property?
l No. on to Part et

n ‘res. Go to line 33.

Part 6: Describe Any Farm- and Commercial Flshlng-Related Property You Own or Have an lnterest ln.
if you own or have an interest in farmland, list it in Part ‘l. ___ _ _

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
- No. on to Part r.

E| res co to ime 4r.

Describe Aii Pi-operty You own or l-iave an interest in Tiiat von niti Not i.ist Ai:io_ve

53. Do you have other property of any kind you did not already list?
Exam,oles: Season tickets country club membership

- No
|:l Yes Give specific information..._...._
___ 50-_£_'9_

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................

 

Ofl`iciai Form 106NB Schedule Ai'B: Property page 5
Software Copyright tc} 1996~2018 Bast Caser LLC - ww.bestcase.oom Best Case Banltruptcy

Debtor ‘l __
List the Totals or Each Part orthis Form

55.
56.
57.
58.
59.
60.
61 .

62.

63.

Oflicial Form 106Ai'El

CaSe:19-10377-EEB DOC#Z 19
_B`\°h§_f!_tl°hi_\...@_¢§asi§ ___

Part1: Total real estate, line 2 .......

Filed:OZ/OS/J_Q

Case number (rritnowr.»)

 

Part 2: Total vehicles line 5

Part 3: Total personal and household items line 15

Part 4: Total financial assets line 36

Part 5: Total business-related property, line 45

Part 6: Total farm- and fishing-related property, line 52

Part 7: Total other property not listed, line 54 +

__. _ _$55_,?2_@0

Total personal property. Add lines 55 through 61..,

Total of all property on Schedule AlB. Add line 55 + line 62

Sof'tware Copyrigl'it (c) 1996-2018 Elest Case. LLC - www.bsstcase_com

__$_§4»009-_€!9_

__$1»_?0@-_99_
_§25_-00

_ _ _ _$_0.00_

_ _'___ $0_-_0_9_

_ __$0-0_0_

Copy personal property total

Schedule ArB: Property

Entered:02/08/19 16:27:01 Page€ of 6

__$._55,_`{2_5_-90

$ss,rzs.oo l

page 6

Best Case Bankruptcy

